Title: From George Washington to Major General Israel Putnam, 25 September 1778
From: Washington, George
To: Putnam, Israel


          
            Dr Sir
            Hd Qrs Fredericksburg Sept. 25th 1778
          
          Your favor of Yesterdays date came to hand this moment A very little time must discover the designs of the Enemy, yet I can not conceive that they have any thing farther in view than to Forage and collect cattle, I would however have you to be in the most perfect readiness to oppose them where you are, or to move should it be necessary and you receive orders for that purpose. I am &c.
          
            G. W——n
          
        